DETAILED ACTION
This action is responsive to the filing of 3/11/2020. Claims 1-18 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 6, 7, 9, 14, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-13, 15, 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Dwarakanath (2018/0189170.)

Claim 1, 10: Dwarakanath discloses a method, comprising: 
(par. 16, the test automation platform may receive a test script) from a knowledgebase (par. 37, from storage) the knowledge article being written in free text (par. 48, natural language) and pertaining to an operation which can be performed by an agent (par. 12, a software tester; par. 44, a set of test steps) and which is to be automated (par. 12, to test software by automatically interacting with the user interface of the software); 
the processor parsing the knowledge article to extract from the knowledge article a list of instructions for the operation (par. 48, identify a test step of a test script, an action to perform based on the test step, an element of a user interface on which to perform the action, and/or the like, by parsing text of the test script); 
the processor identifying fields and screen elements corresponding to the extracted list of instructions (Fig. 1:140; par. 18, a text box associated with a "Password" label, and a "Submit" button as the elements identified in the test script) on one or more display screens (Fig. 1: 110 of the client device) presented to the agent for performing the operation; and 
the processor processing the identified fields and screen elements to generate executable code for an execution engine so as to automate the operation (par. 19, providing input and making selections (e.g., by taking programmatic control of the mouse and/or keyboard functions of the client device.))  

Claim 2, 11: Dwarakanath discloses the method of claim 1, wherein the processor parsing the knowledge article to extract from the knowledge article the list of instructions for the operation includes: retrieving from memory a template for the instructions of the (par. 54, test automation platform 205 may identify the information by parsing program code and/or text related to the test script. For example, test automation platform 205 may parse the test script to identify a term, a tag, and/or a phrase included in the program code and/or the text of the text script to identify the information; par. 81, test automation platform 205 may select the "Submit" button based on interpreting the term "click" in the test script as identifying a selection action and the phrase "'Submit' Button" as identifying a button element that displays the text "Submit.")  

Claim 3, 12: Dwarakanath discloses the method of claim 2, wherein identifying the fields and screen elements on one or more display screens presented to the agent for performing the operation corresponding to the extracted list of instructions comprises: extracting applications (par. 81, 85, web-based and not web-based), display screens (screens of Fig. 5A, 5B, 5C, 5D of different applications), and field names (Fig. 1:140; par. 18, a text box associated with a "Password" label, and a "Submit" button as the elements identified in the test script) from the extracted instructions; identifying applications, display screens and fields which are displayed to the agent on the one or more display screens (screens of Fig. 5A, 5B, 5C, 5D of different applications, both web-based and not web-based, par. 81, 85) presented to the agent; and mapping the extracted applications, display screens, and field names to the displayed applications, display screens, and field names, to identify fields and screen elements on the one or more display screens corresponding to the extracted list (par. 81, test automation platform 205 may select the "Submit" button based on interpreting the term "click" in the test script as identifying a selection action and the phrase "'Submit' Button" as identifying a button element that displays the text "Submit.")   

Claim 4, 13: Dwarakanath discloses method of claim 3, wherein identifying the displayed applications, the display screens, and the fields which are displayed to the agent on the one or more display screens presented to the agent, comprises: processing a plurality of training screens with field names and values identified to the processor; and applying machine learning to the training screens to identify the displayed applications, the training screens, and the fields which are presented to the agent on the one or more training screens (par. 63, test automation platform 205 may use a deep neural network trained using images of various elements to identify an element on the user interface.)  

Claim 8, 17: Dwarakanath discloses method of claim 3, wherein identifying applications, display screens, and fields displayed to the agent on the one or more display screens presented to the agent, includes detecting areas of the one or more display screens where the agent enters data and/or navigates to with a mouse or trackball (Fig. 1: 140, input areas.)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
12/2/2021